        Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

K. SCOTT STOKES,                       )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
v.                                     )
                                       )       FILE No. _____________________
TATUM AND SHEA LTD.,                   )
A CALIFORNIA LIMITED                   )
PARTNERSHIP and BJMF, LLC,             )
                                       )
      Defendants.                      )

                                   COMPLAINT

      COMES NOW, K. SCOTT STOKES, by and through the undersigned

counsel, and files this, his Complaint against Defendants TATUM AND SHEA

LTD., A CALIFORNIA LIMITED PARTNERSHIP and BJMF, LLC pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181, et

seq., based upon Defendants’ failure to remove physical barriers to access and


                                           1
        Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 2 of 13




violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District

of Georgia, Atlanta Division.

                                      PARTIES

      3.     Plaintiff K. SCOTT STOKES (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in Roswell,

Georgia (Fulton County).

      4.     Plaintiff is a quadriplegic and is disabled as defined by the ADA.

      5.      Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and pinching.

      6.     Plaintiff uses a wheelchair for mobility purposes.

      7.     Defendant TATUM AND SHEA LTD., A CALIFORNIA LIMITED

PARTNERSHIP (hereinafter “Tatum”) is a California limited partnership that

transacts business in the state of Georgia and within this judicial district.

      8.     Tatum may be properly served with process via its registered agent for

service, to wit: Corporation Service Company, 2 Sun Court, Suite 400, Peachtree

Corners, Georgia 30092.

      9.     Defendant BJMF, LLC (hereinafter “BJMF”) is a Delaware limited


                                           2
         Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 3 of 13




liability company that transacts business in the state of Georgia and within this

judicial district.

       10.    BJMF may be properly served with process via its registered agent for

service, to wit: Corporation Service Company, 2 Sun Court, Suite 400, Peachtree

Corners, Georgia 30092.

       11.    Tatum and BJMF are co-owners of the real property and

improvements that are the subject of this action. (The structures and improvements

situated upon said real property shall be referenced herein as the “Facility,” and

said real property shall be referenced herein as the “Property”).

                           FACTUAL ALLEGATIONS

       12.    On or about June 13, 2021, Plaintiff was a customer at “CVS

Pharmacy,” a business located at 11710 Alpharetta Highway, Roswell, Georgia

30076.

       13.    “CVS Pharmacy” operates inside the Facility and upon the Property.

       14.    Plaintiff’s access to the business located at 11710 Alpharetta

Highway, Roswell, Georgia 30076 (also referenced as 11710 State Highway 9,

Alpharetta, Georgia 30076 and Fulton County Property Appraiser’s parcel number

12 234005971197), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein


                                          3
        Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 4 of 13




were denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendants are compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      15.    Plaintiff lives approximately three (3) miles from Facility and

Property.

      16.    Plaintiff has visited the Facility at least once before and intends on

revisiting the Facility once the Facility is made accessible.

      17.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      18.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      19.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      20.     The ADA provided places of public accommodation one and a half

                                           4
        Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 5 of 13




years from its enactment to implement its requirements.

      21.   The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      22.   The Facility is a public accommodation and service establishment.

      23.   The Property is a public accommodation and service establishment.

      24.   Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      25.   Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      26.   Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      27.   The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      28.   The Property must be, but is not, in compliance with the ADA and


                                        5
        Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 6 of 13




ADAAG.

      29.     Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at

the Facility and Property that preclude and/or limit his access to the Facility and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

      30.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      31.    Defendants have discriminated against Plaintiff (and others with


                                           6
           Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 7 of 13




disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      32.      Defendants will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendants are compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      33.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.       The accessible parking space on the Property situated to the

               right of the entrance to the Facility and its adjacent access aisle

               has a slope and cross-slope in excess of 1:48 (one to forty-

               eight), and are not level, in violation of section 502.4 of the

               2010 ADAAG standards.


                                            7
     Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 8 of 13




b.       The access aisle adjacent to the accessible parking space on the

         Property that is situated to the right of the entrance to the

         Facility is also not level due to the presence of a ramp within

         the boundaries of said access aisle, in violation of section 502.4

         of the 2010 ADAAG standards.

c.       There is an excessive vertical rise at the base of the above-

         described accessible ramp on the Property, in violation of

         section 405.7 of the 2010 ADAAG standards.

d.       The side flares of the above-described ramp have slopes in

         excess of 1:10 (one to ten), in violation of section 406.3 of the

         2010 ADAAG standards.

e.       The two access aisles adjacent to the accessible spaces on the

         Property that are situated to the left of the entrance to the

         Facility each have broken pavement within their boundaries,

         resulting in numerous vertical rises in excess of ¼” (one quarter

         inch), in violation of section 502.4 of the 2010 ADAAG

         standards.

f.       One of the two access aisles adjacent to the accessible parking

         spaces on the Property that are situated to the left of the


                                      8
           Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 9 of 13




               entrance to the Facility has a slope in excess of 1:48 (one to

               forty-eight), in violation of section 502.4 of the 2010 ADAAG

               standards, and is not level.

      g.       One of the two access aisles adjacent to the accessible parking

               spaces on the Property that are situated to the left of the

               entrance to the Facility is also not level due to the presence of a

               ramp within the boundaries of said access aisle, in violation of

               section 502.4 of the 2010 ADAAG standards.

      h.       The above-described ramp on the Property has a slope

               exceeding 1:12 (one to twelve), in violation of section 405.2 of

               the 2010 ADAAG standards.

      i.       There are excessive vertical rises at the base of the above-

               described accessible ramp on the Property, in violation of

               section 405.7 of the 2010 ADAAG standards.

      34.      Without limitation, the above-described violations of the ADAAG

made it more difficult for Plaintiff to exit and re-enter his vehicle while on the

Property, and made it more difficult and dangerous for Plaintiff to utilize the ramps

servicing the Property.

      35.      The violations enumerated above may not be a complete list of the


                                              9
       Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 10 of 13




barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      36.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      37.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      38.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      39.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      40.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendants have the financial resources to make the necessary

modifications.

      41.    In instances where the 2010 ADAAG standards do not apply, the 1991


                                         10
       Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 11 of 13




ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      42.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendants are required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      43.    Plaintiff’s requested relief serves the public interest.

      44.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendants.

      45.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

      46.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an order to modify the

Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find TATUM AND SHEA LTD., A CALIFORNIA

             LIMITED PARTNERSHIP in violation of the ADA and ADAAG as

             to each violation enumerated herein that is under its ownership,


                                          11
 Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 12 of 13




      possession and/or control;

(b)   That the Court find BJMF, LLC in violation of the ADA and ADAAG

      as to each violation enumerated herein that is under its ownership,

      possession and/or control;

(c)   That the Court issue a permanent injunction enjoining Defendants

      from continuing their discriminatory practices;

(d)   That the Court issue an Order requiring Defendants to (i) remove the

      physical barriers to access and (ii) alter the subject Facility to make it

      readily accessible to and useable by individuals with disabilities to the

      extent required by the ADA;

(e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

      expenses and costs; and

(f)   That the Court grant such further relief as just and equitable in light of

      the circumstances.

                                Dated: June 30, 2021.

                                Respectfully submitted,

                                /s/Craig J. Ehrlich
                                Craig J. Ehrlich
                                Georgia Bar No. 242240
                                The Law Office of Craig J. Ehrlich, LLC
                                1123 Zonolite Road N.E., Suite 7-B
                                Atlanta, Georgia 30306

                                   12
       Case 1:21-cv-02637-TWT Document 1 Filed 06/30/21 Page 13 of 13




                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      13
